Citation Nr: 1226660	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO in Columbia, South Carolina denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in November 2003.  A statement of the case (SOC) was issued in August 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004. 

In March 2007, upon the motion of the Veteran's representative, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

Also in March 2007, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In May 2009, the Board again remanded the claim on appeal  to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2009 SSOC), and returned this matter to the Board for further appellate consideration.

In January 2010, the Board issued a decision denying the Veteran's claim for service connection for PTSD.  

The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In February 2012, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a June 2012 SSOC), and returned this matter to the Board for further appellate consideration.

Review of the electronic folder is noted to include copies of records of adjudicatory actions pertinent to the matter on appeal, and additional VA treatment records.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran claims to have PTSD as a result of stressors incurred during his World War II service with an Air Force photography reconnaissance unit.

In a January 2011 Memorandum Decision, the Court found that the Board had provided adequate reasons and bases in its January 2010 decision in this appeal, but that a remand to the Board was nevertheless required for consideration of newly revised 38 C.F.R. § 3.304(f)(3) (2011).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred. 38 C.F.R. § 3.304(f).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The amendments to 38 C.F.R. § 3.304(f)(3) are applicable to claims pending before VA on or after July 13, 2010, including claims which remain pending because the Court vacated a Board decision on the claim and remanded it for readjudication.  75 Fed. Reg. 39,843.  In Ervin v. Shinseki, 24 Vet. App. 318, 321 (2011), the Court held that the amended regulation also applied to cases pending on appeal at the Court as of July 13, 2010.  In Ervin, Court held that "where, as here, the evidence includes a current diagnosis of PTSD but the Board denied the claim because there was no corroboration of the asserted stressor in service, a remand is warranted."  Ervin, 24 Vet. App. at 326. 

Pursuant to 38 C.F.R. § 3.304(f) , as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran contends he has PTSD resulting from the following: being in a plane that was shot down during a photo reconnaissance mission; witnessing attacks on Clark Air Field; experiencing ground fire while being an observer on a particular mission; being shot at while flying over the Philippines and China during photo reconnaissance missions; experiencing a sniper attack while traveling from Clark Air Field; and being in a landing ship tank (LST) during a typhoon. 

The Veteran's discharge paper reflects that he served as a clerk typist.  The Veteran, however, asserts that he was exposed to various stressors while serving in a photographic reconnaissance squadron.  An extract regarding hospitalizations and special orders shows that the Veteran was assigned to a photographic reconnaissance squadron effective in April 1945. 

The Veteran's DD Form 215 reflects that he arrived in the Asiatic Pacific Theater in February 1945 and departed in January 1946.  He was awarded the Good Conduct Medal, American Theater Campaign Ribbon, Philippine Liberation Ribbon, Victory Medal, Asiatic Pacific Campaign Medal with a Silver Service Star, and Army Commendation Medal.  A January 1946 letter of commendation from the Chief of Staff of Headquarters Sixth Army to the Veteran indicates that as a member of the Sixth Army Liaison Section with various tactical units of Fifth Air Force, during the period 15 April 1945 to 20 October 1945, the Veteran rendered valuable and efficient service in processing Sixth Army photographic requests, in posting various situation maps, in preparing daily summaries and in assisting in the delivery of highly classified aerial photographs.

Based on the personnel records reflecting service in the Asiatic Pacific Theater of operations, the Veteran's descriptions of his experiences there, a letter of commendation tending to corroborate his account as regards photo reconnaissance missions, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed stressors regarding witnessing and experiencing enemy attacks-which have been related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  

Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that the alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. (Emphasis added.)

The Board notes that the Veteran underwent VA examination in connection with this claim in July 2003 ( although the examiner's qualifications were not provided).  The Veteran's Axis I diagnoses included PTSD and panic attack with agoraphobia and phobias to bridges, tunnels, and sharp objects.  The examiner remarked that the Veteran felt overwhelmed in his overseas duties.  He was not well prepared, not supported, and not well supervised.  He was all alone with no co-workers and he always felt distressed that he had nobody to talk to.  He experienced enemy fires, being shot at, and fired upon.  The examiner concluded that all of this contributed to his PTSD symptoms later on.

In the February 2012 remand, the Board instructed to RO to issue a VCAA notice letter for the issue of entitlement to service connection for PTSD, to specifically include notice of what the evidence must show to support a claim for service connection for PTSD, to include under the liberalized evidentiary standards set forth at 38 C.F.R. § 3.304(f)(3) as revised effective July 13, 2010.  The Board further instructed the RO to schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or contract equivalent, for the following determinations: (a) whether the claimed stressor is adequate to support a diagnosis of PTSD; and (b) whether the Veteran's current symptoms are related to the claimed stressor.  The RO was then directed to readjudicate the issue on appeal, to include consideration of 38 C.F.R. § 3.304(f)(3), as amended effective July 13, 2010.  If the benefit sought remained denied, the RO was requested to provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The record reflects that the Veteran was scheduled for a VA examination in April 2012.  However, an examination details document in the claims file reveals that such examination was cancelled due to the Veteran being in an impatient status.  Further, a May 2012 Report of Contact indicates that a VA representative spoke with the Veteran, who indicated that he was in rehabilitation at a Nursing and Rehabilitation Center.  He reported that he had been an inpatient at the time of his scheduled examination, and that it could possibly take months or longer for him to be in outpatient status.  The VA representative noted that at that time, VA would process the claim as "failure to prosecute."

The Board acknowledges that, because of the Veteran's inpatient status, the typical procedures for scheduling an examination will likely not be adequate in this case.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has cautioned in similar circumstances "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.  Id.   

The Board is aware that some efforts to schedule the Veteran for examination have been taken.  However, the Board finds that another remand is nonetheless necessary for the RO to take further, reasonable steps to attempt to schedule the Veteran for the examination in connection with the claim for service connection for PTSD in accordance with VA's Adjudication Procedure Manual.  In a similar situation, the manual contains a provision for scheduling examinations of incarcerated veterans, and calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2011).  The above-noted provisions address VA's duty to assist in the context of an incarcerated veteran's request for a VA examination in prison.  However, these same principles apply to VA's duty to assist in the context of an inpatient Veteran's request for a VA examination. 

Prior to attempting to arrange for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file, to include the electronic file, includes VA outpatient treatment records from the VA Boston Healthcare System, dated through February 2004; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2004.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304(f) (which was not provided in the prior, March 2012 VCAA notice, contrary to the Board's directive).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.

As a final point, the Board notes that the record reflects that the AMC issued a SSOC in June 2012.  However, in July 2012, the June 2012 SSOC was returned to the AMC.  The June 2012 SSOC was mailed to an address previously used to correspond with the Veteran during the course of this appeal.  However, the Board notes that the May 2012 Report of Contact shows that the Veteran provided VA with the address of the Nursing and Rehabilitation Center where he was undergoing rehabilitation.  Thus, it is unclear as to whether the Veteran was ever provided a copy of the June 2012 SSOC at his current address, as instructed in the Board's remand.  Hence, on remand, such action should be accomplished, and all future correspondence to the Veteran should be sent to this current, correct address.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should mail to the Veteran a copy of the June 2012 SSOC at the Nursing and Rehabilitation Center where he currently resides.

2.  The RO should obtain from the VA Boston Healthcare System all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since February 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran (at his current, correct address) and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In its letter, the RO should explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304 (f).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should take all reasonable measures to schedule the Veteran for VA psychiatric examination by a psychiatrist or psychologist.  The RO should confer with Nursing and Rehabilitation Center staff to determine whether the veteran may be transported to a VA medical facility for the examination or if an examination at the Nursing and Rehabilitation Center is feasible.  All efforts in this regard should be clearly documented in the claims file. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

Considering only the Veteran's stressors in the Asiatic Pacific Theater, including fear associated with witnessing and experiencing enemy attacks, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from the identified stressor is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.

If the examination cannot be accomplished because such arrangements cannot be made with the Nursing and Rehabilitation Center where the Veteran is an inpatient, the RO should forward the claims file to an appropriate VA medical professional to obtain a medical opinion that addresses the points raised above. 

The examiner or reviewing medical professional should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a typewritten report. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for PTSD in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran (at his current, correct address) and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 







(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


